 232DECISIONSOF NATIONAL LABOR RELATIONS BOARDBarrus Construction Company and International Un-ion of Operating Engineers,Local§500, 500A, 500B,500C,500D.Case 11-CA- 743April 10, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINSUpon a charge filed on December3, 1971, byInternational Union of Operating Engineers,Locals500, 500A,500B,500C,500D,herein called the Un-ion, and duly served on Barrus Construction Compa-ny,herein called the Respondent,theGeneralCounsel of the NationalLaborRelationsBoard, bythe Regional Director for Region 11, issued a com-plaint on December29, 1971,against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and(7) of the NationalLaborRelationsAct, as amended.Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served on the parties to this proceeding.With respect to the unfair labor practices,the com-plaint alleges in substance that on September 29,1971, following a Board election in CaseI 1-RC-3076,the Union was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate;'and that,commencing on or about November2, 1971, and atall times thereafter,Respondent has refused,and con-tinues to date to refuse,to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On January10, 1972,Respondent filed itsanswer to the complaint admitting in part,and deny-ing in part,the allegations in the complaint.On February1,1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment.A similar motion was filed onFebruary 4, 1972, by the Union.Subsequently, onFebruary 7, 1972,the Board issued an order transfer-ring the proceeding to the Board anda Notice ToShow Cause why the General Counsel'sand theUnion's Motions for Summary Judgment should not'Official notice is takenof the recordin the representationproceeding,Case II-RC-3076,as the term"record" is defined in Secs 10268 and 102.69(1) of the Board'sRules and Regulations,Series 8, as amended.SeeLTVElectrosystem.r, Inc,166 NLRB 938, enfd 388 F.2d 683 (C A 4, 1968),Golden Age Beverage Co,167 NLRB 151,/ntertype Co v Penello,269 F.Supp 573 (D C. Va., 1967),Follett Corp,164 NLRB 378, enfd 397 F 2d 91(C A 7, 1968),Sec 9(d) of the NLRAbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTIONS FOR SUMMARY JUDGMENTIn its response to the Notice To Show Cause, justas in its answer to the complaint, Respondent con-tends that the certification issued to the Union is in-valid. Specifically, Respondent contends that in thehearing on objections it had filed to the election aruling of the Trial Examiner improperly restricted thescope of the hearing. This same contention was madebyRespondent in its exceptions to the TrialExaminer's Decision, which issued subsequent to thathearing, and was thoroughly considered by the Boardand found without merit. The Board there concludedthat, even assuming that the ruling was erroneous, itwas not prejudicial.Barrus Construction Company,193NLRB No. 62, fn. 1. The issue, thus, was litigated inthe underlying representation proceeding.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionsfor Summary Judgment.32 SeePittsburgh Plate Glass Co v. N L R B,313 U.S. 146, 162 (1941); Rulesand Regulationsof theBoard,Secs102 67(1) and 102.69(c).I In additionto moving for summary judgment, the GeneralCounsel alsomoved to strike two paragraphs of Respondent's answer wherein Respondentdeniedcertain allegationsof thecomplaint relating to the hearingdirectedand held in the representation proceeding In itsresponse to the Notice ToShow Cause,Respondent,contendingthatthe GeneralCounselin his sum-mary judgmentmotion hadeffected an amendment to the complaint whichremoved the basis for its original denial, amended its answer to admit thata hearingwas directed.Respondent further amended its answer to admit thata hearing was held, although contending it was notconducted as directed bythe BoardWhether the General Counsel had infact amended his complaintor not, we need not decide, for in view of ourdetermination herein, we finditunnecessary to pass uponthe motionto strike.196 NLRB No. 31 BARRUS CONSTRUCTIONOn the basis of the entire record,the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OFTHE RESPONDENTRespondentis a NorthCarolina corporation witha facilityat Kinston,North Carolina,where it is en-gaged in the business of asphalt paving.During the 12months preceding the issuance of the complaint here-in,which period is representative of all times mate-rial herein,Respondent received at itsKinston, NorthCarolina, facility rawmaterials valued in excess of$50,000 directly from points outside the State ofNorth Carolina.We find,on the basis of the foregoing, thatRespon-dent is,and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the policiesof the Actto assert jurisdiction herein.IITHE LABORORGANIZATION INVOLVEDInternationalUnion ofOperating Engineers, Lo-cals 500, 500A,500B, 500C, 500D,is a labor organiza-tion withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All hourly paidproduction and maintenanceemployees, excluding office clerical employees,professionalemployees,workingforemen,guards and supervisors as definedin the Act.2.The certificationOn April 16,1970, a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 11, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent.The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 29, 1971,and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.233B. The Request To Bargain and Respondent'sRefusalCommencing on or aboutOctober 5,1971, and atall times thereafter, the Unionhas requested the Re-spondent to bargaincollectivelywith it as the exclu-sive collective-bargaining representative of all theemployees in the above-describedunit.Commencingon or aboutNovember2, 1971, and continuing at alltimes thereafterto date,the Respondent has refused,and continues to refuse,to recognize and bargain withthe Unionas the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly,we find that the Respondent has,since November2, 1971, andat all times thereafter,refused to bargain collectivelywith the Union as theexclusive representative of the employees in the ap-propriateunit,and that,by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above,occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondenthas engaged in andisengaging in unfairlabor practices within themeaning of Section 8(a)(5) and (1) of the Act,we shallorder thatit cease anddesist therefrom, and, uponrequest,bargain collectively with the Union as theexclusive representativeof all employees in the appro-priate unit,and, if an understanding is reached, em-body suchunderstanding in a signed agreement.In order toinsure thatthe employees in the appro-priate unitwill be accordedthe services of their select-ed bargaining agent forthe period provided by law,we shall construe the initialperiod ofcertification asbeginning on the dateRespondentcommences to bar-gain in goodfaith with the Unionas the recognizedbargaining representativein the appropriateunit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basisof the foregoing factsand the entire record,makes the following: 234DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Barrus Construction Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Union of Operating Engineers, Lo-cals 500, 500A, 500B, 500C, 500D, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All hourly paid production and maintenance em-ployees, excluding office clerical employees, profes-sional employees,working foremen, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since September 29, 1971, the above-named la-bor organization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about November 2, 1971, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, BarrusConstruction Company, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with International Union of Op-erating Engineers, Locals 500, 500A, 500B, 500C,500D, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All hourly paid production and maintenanceemployees, excluding office clerical employees,professionalemployees,workingforemen,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Kinston, North Carolina, facility cop-ies of the attached notice marked "Appendix."4 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of Operating Engineers, Locals500, 500A, 500B, 500C, 500D, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit described BARRUS CONSTRUCTION235below,with respect to rates of pay, wages,hours,and other terms and conditions of employment,and, if an understanding is reached,embodysuch understanding in a signed agreement. Thebargaining unit is:All hourly paid production and mainte-nance employees,excluding office clericalemployees,professional employees,workingforemen,guards and supervisors as definedin the Act.This is an official notice and must not be defacedby anyone.This noticemust remainposted for60 consecutivedays from the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compli-ance with its provisionsmay be directed to theBoard'sOffice,1624 WachoviaBuilding,301 NorthMain Street,Winston-Salem,North Carolina 27101,Telephone 919-723-2300.BARRUS CONSTRUCTION COMPANY(Employer)DatedBy(Representative)(Title)